ORDER
The memorandum disposition file on May 6, 2008, is withdrawn. A replacement memorandum disposition will be filed concurrently with this order.
The petition for panel rehearing is denied. We deny Appellant’s request for an order directing the district court to stay the action because the request was raised for the first time in the petition for rehearing.
MEMORANDUM **
Fredric Sanai, an attorney, appeals from the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging civil rights violations in connection with his Washington State Bar disciplinary proceeding. We have jurisdiction under 28 U.S.C. § 1291. We affirm in part, vacate in part, and remand.
Younger abstention requires dismissal of this action. See Younger v. Harris, 401 U.S. 37, 91 S.Ct. 746, 27 L.Ed.2d 669 (1971); see also Middlesex County Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 434, 102 S.Ct. 2515, 73 L.Ed.2d 116 (1982) (setting forth Younger abstention doctrine requirements in the context of state bar disciplinary proceedings); *552Hirsh v. Justices of Supreme Court of Cal., 67 F.3d 708, 713 (9th Cir.1995) (per curiam) (concluding that Younger abstention was appropriate where appellant faced ongoing state bar disciplinary proceedings when he brought suit in federal court).
Because we affirm based on the Younger abstention doctrine, we do not reach any other issues. We vacate the district court’s judgment and remand with instructions to dismiss the action without prejudice.
Sanai’s request for judicial notice is denied.
The parties shall bear their own costs on appeal.
AFFIRMED in part; VACATED in part; and REMANDED WITH INSTRUCTIONS.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.